SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the order of the Board of Immigration Appeals is AFFIRMED and the petition for review is DENIED.
Guo Hong Lin, a native and citizen of China, petitions this Court pursuant to section 242(b) of the Immigration and Nationality Act (“INA”), 8 U.S.C. § 1252(b), for review of an October 15, 2003 order of the Board of Immigration Appeals (“BIA”) affirming the May 20, 2002 order of the immigration judge (“IJ”) denying his application for asylum, withholding of removal, and relief pursuant to the Convention Against Torture (“CAT”) and ordering him removed from the United States. We assume the parties’ familiarity with the underlying facts, procedural history, and issues on appeal.
‘We review the factual findings underlying the BIA’s determinations under the substantial evidence standard, reversing only if no reasonable fact-finder could have failed to find that petitioner suffered past persecution or had a well-founded fear of future persecution or torture.” Ramsameachire v. Ashcroft, 357 F.3d 169, 177 (2d Cir.2004) (internal quotations omitted). Where, as here, the BIA summarily affirms the IJ’s decision, we review the decision of the IJ directly. See Secaida-Rosales v. INS, 331 F.3d 297, 305 (2d Cir. 2003).
We have reviewed the record and the relevant case law and conclude that the BIA’s findings were based on substantial evidence. Lin’s treatment in China, according to his own testimony, did not rise to the level of persecution within the meaning of the INA. Nothing in the record *81indicates that Lin refused to pay the fine imposed on him for the pollution caused by his eel plant or spoke out against the closure of his business in order to express a political point of view or achieve a political objective.
Moreover, even if Lin’s actions were construed as an expression of a political opinion, he failed to establish that the government officials’ conduct rose to the level of persecution. See Saleh v. United States Dep’t of Justice, 962 F.2d 234, 239 (2d Cir.1992). “While ... economic deprivation may constitute persecution, an asylum applicant must offer some proof that he suffered a ‘deliberate imposition of substantial economic disadvantage.’ ” Guan Shan Liao v. United States Dep’t of Justice, 293 F.3d 61, 70 (2d Cir.2002) (quoting Chen v. INS, 195 F.3d 198, 204 (4th Cir. 1999)). Lin failed to establish that the government officials intended to cause him financial harm by shutting down the eel plant. And Lin did not offer any proof to show that the closure of his business actually caused him economic harm.
We therefore conclude that the BIA’s denial of asylum was supported by substantial evidence. Because Lin failed to establish eligibility for asylum, he was also unable to establish eligibility for withholding of removal. See Chen v. INS, 359 F.3d 121, 127 (2d Cir.2004). And by not making any arguments with respect to the denial of his CAT claim, Lin has waived this issue. See Norton v. Sam’s Club, 145 F.3d 114, 117-18 (2d Cir.1998).
The petition for review is therefore hereby DENIED.